Case 1:16-cv-06852-DLI-RML Document 48 Filed 06/18/19 Page 1 of 2 PageID #: 1003




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF NEW YORK

 ---------------------------------------------------------------x
 MAURICE JOHNSON, individually and on                           )   Case No. 16-cv-06852 (DLI)
 behalf of other similarly situated persons,                    )
                                                                )
                                     Plaintiff,                 )
          v.                                                    )
                                                                )
 PARTS AUTHORITY, LLC, et al.,                                  )
                                                                )
                                     Defendants.                )
 ---------------------------------------------------------------x

                                  MOTION FOR ATTORNEYS’ FEES

         On May 20, 2019, Plaintiff Maurice Johnson filed a Motion to Re-Open Case to Confirm

 Arbitration Award and to Confirm Arbitration Award (the “Motion). In the Motion, Plaintiff

 “respectfully request[ed] that the Court award Ms. Lucio’s reasonable attorney’s fees and costs

 in the event that Parts Authority opposes this Motion.” ECF No. 43. Parts Authority opposed

 the Motion: On June 10, 2019, Parts Authority filed a a Cross-Petition “vacating the April 23,

 2019 arbitration award issued by Deborah Masucci,” ECF No. 45, and an “Opposition to Opt-In

 Plaintiff Lucio’s Petition to Confirm Arbitration Award,” ECF No. 46-1.

         In light of Defendants’ unequivocal opposition to the motion, Plaintiff files the instant

 motion for attorney fees. Plaintiff hereby incorporates the separately filed “Combined

 Memorandum Of Law (1) Replying In Support Of Her Motion To Re-Open The Case To

 Confirm The Final Arbitration Award, (2) In Opposition To Defendants’ Motion To Vacate The

 Arbitration Award, And (3) In Support Of Her Motion For Attorneys’ Fees,” filed June 17, 2019,

 ECF No. 47 at 1.
Case 1:16-cv-06852-DLI-RML Document 48 Filed 06/18/19 Page 2 of 2 PageID #: 1004




 Dated: June 18, 2019                      Respectfully submitted,

                                     By:    /s/ Jeremiah Frei-Pearson
                                           Jeremiah Frei-Pearson
                                           Andrew White
                                           W. Scott Terrell III
                                           FINKELSTEIN, BLANKINSHIP,
                                           FREI-PEARSON & GARBER, LLP
                                           445 Hamilton Avenue
                                           Suite 605
                                           White Plains, New York 10601
                                           Tel: (914) 298-3281
                                           jfrei-pearson@fbfglaw.com
                                           gblankinship@fbfglaw.com
                                           awhie@fbfglaw.com
                                           sterrell@fbfglaw.com

                                           WEINHAUS & POTASHNICK
                                           Mark Potashnick, MO Bar # 41315
                                           (admitted pro hac vice)
                                           11500 Olive Boulevard, Suite 133
                                           St. Louis, Missouri 63141
                                           Telephone: (314) 997-9150 ext. 2
                                           Facsimile: (314) 997-9170
                                           markp@wp-attorneys.com

                                           LIBERMAN, GOLDSTEIN & KARSH
                                           Eli Karsh, MO Bar # 43061
                                           (admitted pro hac vice)
                                           230 South Bemiston Avenue, Suite 1200
                                           Clayton, Missouri 63105
                                           Telephone: (314) 862-3333 ext. 13
                                           Facsimile: (314) 863-0605
                                           elikarsh@aol.com

                                           Attorneys for Plaintiff
